BINGHAM, Circuit Judge.
This is an appeal from a decree of the Supreme Court of Porto Rico, affirming a decree of the district court of Aguadilla appointing an administrator of the estate of Victor Martinez y Martinez, who was a resident of and died at San Sebastian, Porto Rico, in the district of Aguadilla, August 26, 1912, and ordering a temporary allowance for the support of his two minor children Pedro Angel and Laura Maria Martinez y Mendez.
Many of the questions raised on this appeal have been decided in our opinion handed down this day in case No. 1350 between these parties. 256 Fed. 596, - C. C. A. -. As to the remaining questions, we think they were properly decided by the Supreme Court and do not call for further discussion.
The decree of the Supreme Court of Porto Rico is affirmed^ with costs to the appellees.